Citation Nr: 1541076	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in March 2015.  

The record was held open for 60 days to allow for the submission of additional evidence.  The Veteran submitted additional evidence and he also submitted a waiver of RO review for the evidence subsequently associated with his electronic claims file.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issue of service connection for a right hip disability, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction .


FINDINGS OF FACT

1.  At the Veteran's Board hearing in March 2015 and in a correspondence received later that month, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to TDIU.

2.  In an August 2007 rating decision, the RO continued a denial of service connection for a right hip disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file since the August 2007 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection a right hip disability, to include as secondary to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to TDIU have been met.  38 U.S.C.A. §§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 2007 rating decision, which continued the denial of service connection for a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

While on the record at his March 2015 Board hearing and in a correspondence later that month, the Veteran withdrew the issue of entitlement to TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration with regard this issue.  The Board does not have jurisdiction to review the issue, and dismissal is warranted.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a right hip disability was denied by the RO in a January 2002 rating decision.  The evidence of record at the time of the January 2002 decision consisted of service treatment records, and a VA examination report.  The RO denied the claim, noting that there was no evidence of a right hip impairment.  

The Veteran did not appeal that decision and submitted an application to reopen a claim for a right hip disability in August 2006.  The claim was denied by the RO in an August 2007 rating decision.  The evidence of record at the time of the August 2007 decision consisted of VA treatment records and private treatment records.  The RO denied the claim, noting that while the Veteran had a diagnosis of mild osteoarthritis of the hip, that the evidence did not show that the osteoarthritis had occurred in or was due to service, nor was there evidence of having the condition within one year of discharge from service.  The Veteran did not file a notice of disagreement with the decision and no new and material evidence was received within a year of the decision.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran submitted another application to reopen a claim of service connection for a right hip in February 2010.  The claim was denied by the RO in the November 2011 rating decision that is considered to be on appeal.  

The evidence associated with the claims file since the last final rating action by the RO includes VA treatment records, private treatment records, a VA examination report and a transcript from the Travel Board hearing in March 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

At the Veteran's March 2015 Travel Board hearing, he testified that his right hip condition was secondary to his service-connected right knee and low back disabilities.  The Veteran stated that he started having a "catch in [his] hip" while in service.  He also stated that he had issues with his right hip due to a change in his gait and range of motion in his right knee.

In addition, a private treatment note dated in April 2015 indicates that the Veteran developed a right hip condition while in service.  The examiner noted that following an injury to the Veteran's right knee, that his hip began to worsen and that he continued to have issues with his hip after service.  The examiner stated that the Veteran's knee injury changed the biomechanics of the Veteran's gait and hip and had exacerbated his hip pathology which began in service.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a right hip disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Specifically, in its August 2007 rating decision, the RO had denied the claim because the evidence did not show that the osteoarthritis had occurred in or was due to service.  In addition, the Veteran has submitted testimony that his claimed right hip disability is secondary to service-connected disabilities, to indicate a new theory of entitlement.  Id.; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The appeal of the issue of entitlement to TDIU is dismissed.

New and material evidence having been received, the claim of service connection for a right hip disability, to include as secondary to service-connected disabilities is reopened; to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed for the reopened claim of service connection for a right hip disability, to include as secondary to service-connected disabilities.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition, secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records dated in August 1998 show that the Veteran complained of right hip pain.  

The Veteran was afforded a VA examination in October 2012.  The Veteran was diagnosed with mild degenerative joint disease.  He reported a gradual onset of pain since the mid 1990's with the condition progressively getting worse.  He noted flare-ups and said that he takes medication for the pain.  He noted that flare-ups occurred when getting in and out of his truck, standing, sitting, and walking.  His right hip flexion was at 100 degrees and his hip extension was greater than 5 degrees.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted a review of the claims file, the physical examination and review of medical literature which did not support the theory that dysfunction in one joint caused compensatory dysfunction in another.

At the Veteran's Travel Board hearing in March 2015, he noted road marching and running while in service.  He stated that his right hip condition was secondary to his service-connected right knee and low back disabilities.  He also stated that he did not have any "pain free" days and took medicine for the pain.    

As noted previously, in a private treatment note dated in April 2015, the examiner stated that the Veteran suffered from hip pain while in service.  The examiner noted that following a knee injury in service, that the Veteran's hip pain worsened and that much of the condition was related to the Veteran's knee.  He stated that the knee injury changed some of the biomechanics of the Veteran's gait and hip and has exacerbated his pathology.  

The Board finds that the record, as it stands, is not sufficient for the purpose of rendering a fully informed decision.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Additionally, evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition.  38 C.F.R. § 3.310(b).

The October 2012 VA examiner provided an opinion that the right hip disability was not caused by the Veteran's service-connected disabilities.  However, the examiner did not discuss whether the service-connected disabilities had aggravated the right hip disability.  As such, a new examination and medical opinion must be obtained as this one was not wholly adequate.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's right hip disability.  The entire electronic files claims file must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability had its onset during, or is otherwise related to, the Veteran's active service?

b. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability was caused by the Veteran's service-connected disabilities, including of either a right knee disability or low back disability?

c. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected disabilities, including of either a right knee disability or low back disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right hip disability prior to aggravation by the service-connected disabilities.

The examination report must include a complete rationale for all opinions.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


